

114 S2031 IS: American Soda Ash Competitiveness Act
U.S. Senate
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2031IN THE SENATE OF THE UNITED STATESSeptember 15, 2015Mr. Barrasso (for himself, Mr. Wyden, Mr. Enzi, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reduce temporarily the royalty required to be paid for sodium produced on Federal lands, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the American Soda Ash Competitiveness Act. 2.Reduction in royalty rate on soda ashNotwithstanding section 102(a)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(9)), section 24 of the Mineral Leasing Act (30 U.S.C. 262), and the terms of any lease under that Act, the royalty rate on the quantity or gross value of the output of sodium compounds and related products at the point of shipment to market from Federal land in the 5-year period beginning on the date of enactment of this Act shall be 2 percent.